 TEAMSTERSLOCAL UNION NO. 676Teamsters Local Union No. 676andShell ChemicalCompany,a Division of Shell Oil Company. Case4-CP-179September 29, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOUpon a charge t and amended charge 2 duly filedby Shell Chemical Company, a Division of Shell OilCompany (herein called Shell), against Teamsters Lo-calUnion No. 676 (herein called Respondent), theGeneral Counsel of the National Labor RelationsBoard, by its Regional Director for Region 4, on Feb-ruary 29, 1972, issued and served on the parties acomplaint alleging violations of the National LaborRelations Act, as amended. In substance, the com-plaintalleges thatRespondent violated Section8(b)(7)(C) of the Act by engaging in recognitionalpicketing at Shell's plant for more than a reasonableperiod of time without filing a representation petitionfor a Board election.Respondent's answer admits certain factual alle-gations of the complaint but denies the commission ofany unfair labor practices.Thereafter, on May 15, 1972, the parties enteredinto a stipulation wherein they agreed that certaindocuments shall constitute the entire record herein,'expressly waived all intermediate proceedings beforea Trial Examiner, and submitted this case directly tothe Board for its decision and order, reserving tothemselves the right to file briefs. By order dated May22, 1972, the Board approved the stipulation, transfer-red the proceeding to itself, and set a date for the filingof briefs. Thereafter, briefs were filed by the GeneralCounsel and by Shell.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record here-in and the briefs, and makes the following:The original charge was filed and served on Respondenton January 27,1972.1 The amended charge was filed and served on Respondenton February1, 1972.3 The stipulated record consists of the charges, complaint, Respondent'sanswer,the stipulation with attached exhibits, and the transcript from a Sec.10(l) Federal district court proceeding in this matterFINDINGS OF FACTITHE BUSINESSOF SHELL445Shell, a Delaware corporation, is engaged in themanufacture and nonretail sale of chemicals at itsplant located in West Deptford, New Jersey. Duringthe past calendar year Shell, in the course and con-duct of its operations, sold and shipped chemicals andrelated products valued in excess of $50,000 directlyto customers located outside the State of New Jersey.We find that Shell is, and at all times material hasbeen, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.RESPONDENTS STATUS AS A LABOR ORGANIZATIONThe parties stipulated,and we find that Respon-dent is, and at all material times has been,a labororganization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Stipulated FactsFor the past 10 years, Catalytic, Inc., has per-formed maintenance service at Shell's plant. In con-nectionwith this work, Catalytic has employedmembers of various labor organizations to work at theShell plant, including William Pollinger, a truckdriverand member of Respondent. Catalytic is a party to acollective-bargaining agreement with Respondent.On December 9, 1971, Catalytic laid off 11 of itsemployees, including Pollinger, because Shell had in-creased the amount of maintenance work done by itsown employees. However, Catalytic still employs 14or 15 employees to work at the Shell plant.During his employment by Catalytic, Pollingerdrove a truck owned by Shell. After his layoff, thetruck was returned to Shell and, thereafter,at leasteight Shell employees have from time to time driventhe truck in performing the duties formerly performedby Pollinger.On December 13, 1971, Jackson, business agentfor Respondent, unsuccessfully protested to CatalyticPollinger's layoff. On December 21 Jackson wrote aletter to Shell which stated,inter alia:On behalf of Mr. Pollinger, we request that he bepermitted to remain on the job performing his199 NLRB No. 70 446DECISIONSOF NATIONALLABOR RELATIONS BOARDduties as before, and the terms of the TeamstersLocal 676 Agreement covering him be permittedto remain in effect.On December 29, Shell wrote Respondent sug-gesting that it direct to Catalytic its request that Polling-er be reinstated.On January 20, 1972, Respondent began picket-ing at the Shell plant. The pickets carried signs stating,"Shell Unfair to William Pollinger/Unfair to Team-sters Local 676."However, within the week, on January 26, Respon-dent wrote Shell a letter stating that it was not seekingrecognition from Shell as Pollinger's bargaining repre-sentative, but it was merely requesting:[T]hat you employ Mr. Pollinger under similarconditions with similar duties to those he enjoyedwhile employed by his former employer.Respondent ceased its picketing activity on Feb-ruary 11.B. Contentions of the PartiesThe arguments raised in the General Counsel'sand Shell's briefs are substantially the same, i.e.:1.Respondent's picketing was for a recognitionalobject.2.On the basis of theWaterway Terminals 4case,such picketing violated Section 8(b)(7)(C) of the Act.3.Respondent's 22 days of picketing activity wentbeyond a reasonable period of time without a petitionbeing filed by it.Respondent filed no brief. As an affirmative de-fense in its answer, Respondent disclaimed a recogni-tional object in the picketing, and it asserted that theobject of the picketing was "to provide work opportu-nities forWilliam Pollinger."C. Discussion and ConclusionsIn urging the Board to find that Respondent hada recognitional object in its picketing, the GeneralCounsel and Shell rely heavily on our decision inWaterway Terminals.Despite some similarities be-tween that case and the instant matter, we find thatthe facts involved herein make these two cases distin-guishable.Thus, inWaterway Terminals,the respondent la-bor organization demanded as the price for withhold-ing pickets an arrangement whereby its memberswould effect a mass displacement of the employees ofWaterway who were represented by another labor or-ganization. As the Trial Examiner pointed out in thatcase:4InternationalLongshoremen'sand Warehousemen'sUnion Local No 8(WaterwayTerminalsCompany)193 NLRB No 65.Viewed realistically, the immediate objective ofRespondent's demands and the inevitable conse-quence of Waterway's acquiescence would havebeen the establishment of [Respondent] as thedominant voice in the representation of 60 or 70employees affected by the change.Here, however, Respondent was seeking the em-ployment by Shell of only one employee at a timewhen no labor organization represented any of itsemployees. Shell's total workforce was in excess of130 employees. Thus it is clear that Respondentwould not have had a dominant voice in the repre-sentation of Shell's employees if Shell had hired Pol-linger and reassigned those employees who had beenperforming Pollinger's truckdriving duties.InFanelli Ford Sales, Inc.,5a case more analo-gous to the instant situation, the Board held that pick-eting for the reinstatement of a discharged employeewas notper sepicketing for a recognitional object.6Rather, we there established that before the Boardwill infer a broader objective, an affirmative showingof such object must be made by the General Counsel.We conclude that there has been no such show-ing in this case. In its first written demand to Shell thatPollinger be employed, Respondent requested thatthe terms of the collective-bargaining agreement ne-gotiatedbetweenRespondent and Catalytic onPollinger's behalf be permitted to remain in effect ifhe were hired by Shell. Later, after picketing had be-gun Respondent clarified this demand when it in-formed Shell that it was not seeking to representPollinger but only to obtain his employment by Shellunder the same wages and working conditions he en-joyed during his employment by Catalytic. We findthat, by picketing to enforce these demands, Respon-dent was merely attempting to obtain employment forPollinger with wages and working conditions similarto those which he enjoyed under his former employer.Accordingly, we find from the above the GeneralCounsel has not proven that Respondent violatedSection 8(b)(7)(C) of the Act and therefore we shalldismiss the complaint.CONCLUSIONS OF LAW1.Shell Chemical Company, a Division of ShellOil Company, is, and at alltimesmaterial has been,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Teamsters Local Union No. 676 is, and at allsLocal 259,International Union United Automobile,Aircraftand Agricultur-al ImplementWorkers of America, UAW, AFL-CIO (Fanelli FordSales, Inc),133 NLRB 1468r 'The Board thus expressly overruledMeat & Provision DriversUnion,Local No 626,International Brotherhoodof Teamsters, Chauffeurs,Ware-housemen& Helpers ofAmerica,AFL-CIO (Lewis Food Company),115 NLRB890 TEAMSTERS LOCAL UNION NO. 676447'material times has been,a labor organization withinORDER.the meaning of Section 2(5) of the Act.3. By picketing Shell's plant from January 20 toIt is hereby ordered that the complaint herein be,February 11, 1972, Respondent did not violate Sec-and it hereby is, dismissed.tion 8(b)(7)(C) of the Act-